DETAILED ACTION
	This office action is in response to the application filed on 10/4/2019 in which claims 1-30 are pending.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The independent claims describe; “assigning a key identifier to a compressed access unit of a media stream; generate a transport packet for the compressed access unit of the media stream, wherein the transport packet includes the compressed access unit of the media stream and indicates the assigned key identifier; determine a presentation time stamp for the compressed access unit; generate a presentation packet indicating the assigned key identifier and the presentation time stamp;”
The limitations stated above as a whole are not taught or made obvious by the closest prior arts which can be found in the notice of references cited with this office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465